 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Pauline Attaway
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     PAULINE ATTAWAY,                                    Case No.: 2:18-cv-00165-MCE-DB
12
                     Plaintiff,
13                                                       ORDER
14           vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18
             Pursuant to the stipulation of the Parties, Experian Information Solutions Inc. is dismissed
19
     with prejudice and each party shall bear its own attorneys’ fees and costs. The Clerk of the Court
20
     is directed to close this case.
21
             IT IS SO ORDERED.
22
     Dated: January 16, 2019
23
24
25
26
27
28

                                                        1
                                              [PROPOSED] ORDER
